Citation Nr: 0916861	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  05-23 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a left ankle 
disability.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, continued the 
Veteran's noncompensable rating for his service-connected 
left ankle disability.

In March 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.

In his substantive appeal received in June 2005, the Veteran 
requested a hearing on appeal before a Veterans Law Judge at 
the RO (Travel Board hearing).  In January 2006, the Veteran 
requested a Video Conference hearing in lieu of a Travel 
Board hearing.  A VA letter sent to the address of record, 
informing the Veteran that such hearing had been scheduled at 
the St. Petersburg, Florida, RO for February 23, 2007, was 
not returned.  However, the Veteran failed to appear for the 
scheduled hearing.  The appellant has neither given good 
cause for his failure to appear, nor asked that the hearing 
be rescheduled; therefore, the hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a left ankle disability.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion where it is deemed necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran was most recently provided a VA examination for 
his left ankle disability in July 2004.  At that time, the 
examiner diagnosed the Veteran with a dropped foot deformity 
of the left ankle, probably associated with multiple back 
operations.  The examiner stated that "it might be 
speculation certainly to say how much of the foot drop is due 
to [the] service-related ankle injury and cast treatment, but 
I would feel by history that it is probably only a smaller 
proportion of his problem at the present time.  I would say 
in the nature of 20% and the rest of his progression would be 
from the non-service related back operations that he has 
had."  The examiner also noted that "x-rays have been done 
on the computer, but none recently, and the last ankle x-ray 
was on 01/27/03....[The Veteran's next x-ray] is scheduled for 
the 14th of this month, so...I will give an addendum to this 
report when I get the report back on his current x-ray of his 
left foot."  The Board notes that the VA examiner described 
his own conclusion as possible speculation, and that the 
Veteran and his representative have disputed the results of 
the examination.

Additionally, as the Veteran's representative asserted in his 
April 2009 written brief presentation, the VA examiner has 
not provided an addendum with new x-ray results to the July 
2004 examination.

Moreover, that examination is nearly 5 years old.  In the 
intervening time, the Veteran asserted at a March 2006 
hearing before a DRO that his left ankle is frozen, and he is 
unable to move it at all.

In light of the Veteran's reported worsening symptoms, the 
absence of the addendum to the Veteran's July 2004 VA 
examination with x-ray results, and the nearly five years 
since the Veteran's last VA examination for his left ankle 
disability, the Veteran should be scheduled for a new VA 
examination to ascertain the degree of disability currently 
associated with his service-connected left ankle disability.

On remand, the agency of original jurisdiction (AOJ) is asked 
to obtain all of the medical records showing treatment for 
the Veteran's left ankle disability since April 2006, which 
are not already of record.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his service-connected 
left ankle disability since April 2006, 
and attempt to obtain records from each 
health care provider that he identifies 
who might have available records, if not 
already in the claims file.  If records 
are unavailable and future attempts to 
retrieve the records would be futile, 
notations to that effect should be made in 
the claims folder.

2.  After completion of the above, 
schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent and 
severity of his service-connected left 
ankle disability.  The claims file should 
be made available to, and be reviewed by, 
the examiner in connection with the 
examination, and the examiner's report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for accurate assessments.  The 
examiner should report all symptoms 
attributable to the service-connected left 
ankle disability.  The examiner must 
assess the nature and severity of the 
Veteran's service-connected left ankle 
disability in accordance with the latest 
AMIE worksheet for rating ankle 
disabilities.  The rationale for any 
opinions and all clinical findings should 
be given in detail.  If it is not possible 
to provide an opinion without resulting to 
mere speculation, the examiner should 
state the reason(s) why.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to a compensable rating for 
the Veteran's service-connected left ankle 
disability.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

